Citation Nr: 0609554	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for recurrent aseptic 
meningitis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in October 2001 in 
which, in pertinent part, the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veteran's claim of entitlement to a rating in excess of 
10 percent for service-connected aseptic meningitis.  He 
appealed that decision and, in a March 2004 rating decision, 
the RO increased the rating for that disability to 40 
percent, effective March 1, 2000, the date of receipt of the 
veteran's initial claim for service connection.  He 
thereafter indicated continued disagreement with the rating 
assigned for this disability; see AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDING OF FACT

Aseptic meningitis is manifested by recurrent attacks two to 
three times yearly not requiring hospitalization, and by the 
absence of evidence of current clinical symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
aseptic meningitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 
8019, 8910 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of August 2004 and 
February 2005 letters from the RO to the appellant.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
While these letters were issued subsequent to the 
adjudication of this claim in October 2001, any timing defect 
has been cured by the RO's consideration of the veteran's 
claim in August 2005, as reflected by the supplemental 
statement of the case promulgated in that month, thereby 
satisfying the holding in Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  With 
regard to the instant claim, only the latter two elements are 
at this time potentially applicable.  While the veteran was 
not, during the course of this appeal, specifically apprised 
pursuant to the VCAA of the pertinent information, such 
failure is not prejudicial to the veteran, in view of the 
fact that entitlement to increased compensation, above that 
already granted in and in effect during the appellate period, 
has not been demonstrated at any time during the course of 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been considered by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board further notes that information as to the 
degree of disability (that is, the specific criteria required 
for a higher evaluation) was furnished to the veteran during 
the course of this appeal (see the statement of the case 
promulgated in March 2004).

Duty to assist

With regard to the duty to assist, the record contains VA and 
private medical records, including the report of a VA 
examination.  The Board notes that the veteran has alluded to 
additional records that he has apparently chosen not to 
provide to VA, and has not provided VA with sufficient 
information to obtain any such referenced records.  In Wood 
v. Derwinski, 1 Vet. App 190 (1991), the Court noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Accordingly, 
the Board will proceed with the adjudication of the claim 
based on the evidence of record.

The appellant has been afforded the opportunity for a 
personal hearing on appeal, and at his request was accorded 
hearings both at the RO and before a member of the Board.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained, or which, as noted 
above, the veteran wishes to furnish.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained, other than as discussed above.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of cerebrospinal meningitis is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.124a of VA's Schedule for Rating Disabilities, 
at Diagnostic Code 8019.  Under these criteria, meningitis as 
an active febrile disease is rated as 100 percent disabling, 
with a rating otherwise dependent upon residuals, with a 10 
percent minimum rating assigned. 

The veteran is currently rated as 40 percent disabling, 
apparently based on residuals deemed analogous to epilepsy; 
the RO assigned that 40 percent rating by relying on 
Diagnostic Code 8910, which directs evaluation under the 
general rating formula for major seizures, as set out in the 
diagnostic schedule following Diagnostic Code 8911.  The 
report of a June 2005 VA examination notes that the veteran's 
symptoms include headache, neck pain, nausea, vomiting, 
fever, and photophobia, and that these symptoms have been 
classified by a neurologist as Mollaret's recurrent 
meningitis.  The examiner also noted that the veteran's 
meningitis was "benign," with no current treatment, with 
two or three attacks a year in the last several years, which 
have not required hospitalization, and with weekly headaches.

It is apparent, therefore, that recurrent attacks, analogous 
to epileptic seizures, are a residual of the veteran's 
meningitis.  The current 40 percent rating contemplates, 
under Diagnostic Code 8910, at least one major seizure in the 
last six months or two in the last year, or averaging at 
least five to eight minor seizures weekly.  A major seizure 
is characterized in the diagnostic criteria as one manifested 
by the generalized tonic-clonic convulsion with 
unconsciousness; that is, it is an event obviously requiring 
hospitalization.  A 60 percent rating would require an 
average of at least one major seizure in four months over the 
last year (that is, three major seizures over the past year), 
or nine-to-ten minor seizures per week.

While the veteran has indicated, and medical records 
demonstrate, that he was hospitalized twice or three times 
yearly, the contemporaneous clinical records in September 
2000 do not report symptoms of the disability at issue 
comparable to generalized tonic-clonic convulsion with 
unconsciousness.  In this regard, the Board notes that 
separate service connection has been established for migraine 
headaches, for which a compensable rating is currently 
assigned.  The evaluation of the same 
manifestation/disability under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2005).  On private 
hospitalization in September 2000, he complained of severe 
cephalgia which he related to his diagnosis of herpetic 
encephalitis versus meningitis.  It was noted that he did not 
have "meningismus," a symptom he had with his prior 
episodes of meningitis.  On hospitalization six days later 
for complaint of severe headache, the diagnosis was migraine 
headache, rule out meningitis.  In contrast, on 
hospitalization in December 2000 for complaint of severe 
headache with neck pain and fever, a lumbar puncture was 
consistent with probable viral aseptic meningitis.  

Further, the veteran has not required hospitalization for his 
most recent episodes.  He testified in March 2006 that each 
episode required hospitalization "[u]p until the recent 
years"; the most recent hospitalization report of record is 
in fact dated in August 2003, more than two-and-a-half years 
ago.  He also indicated on examination in June 2005 that he 
had one headache a week, clearly less than the rate of 
occurrence required for a higher evaluation under Diagnostic 
Code 8910.

The absence of seizures of such a rate and nature as to 
warrant increased compensation under Diagnostic Code 8910 
does not necessarily preclude assignment of compensation 
under another diagnostic standard for any other current 
residuals.  However, the report of the June 2005 VA 
examination indicates that no other residuals are currently 
manifested.  This report sets forth the findings of a 
physical examination, and indicates an impression based 
thereon that "[n]o evidence of current symptoms of 
meningitis were noted during this examination."  The 
question of whether there are other ratings that can be 
assigned is accordingly irrelevant, inasmuch as there are, as 
indicated on examination, no other residuals currently 
manifested.

The Board notes, in passing, that the effective date for the 
40 percent rating assigned by the RO in March 2004 was March 
1, 2000, which is the date of the veteran's initial claim for 
service connection for meningitis.  In such circumstances, 
the Board would ascertain whether "staged" ratings could be 
assigned; see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found).  However, the instant case does not arise from an 
initial rating, the RO's decision notwithstanding.  Service 
connection for meningitis was granted by the RO in August 
2000, with a 10 percent rating assigned therefor.  The 
veteran did not appeal that decision.  Thereafter, in 
September 2000, he requested a total rating based on 
individual unemployability due to service-connected disorders 
(TDIU); this was denied by the RO in October 2001, at which 
time the RO also denied increased ratings for the veteran's 
several service-connected disorders, to include meningitis.  
This appeal ensued.  The August 2000 rating decision is 
final, with regard to the question of compensation for 
meningitis; see 38 C.F.R. §§ 20.200 and 20.1103 (2005).  The 
current claim arises from the October 2001 rating decision, 
and Fenderson does not apply.
 
Finally, the Board notes that the veteran's representative, 
at the March 2006 personal hearing, raised the question of 
extraschedular consideration.  Ordinarily, the VA Schedule 
for Rating Disabilities will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993), and See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. 3.321(b)(1) (2005).

The record does not show that the veteran has required 
frequent hospitalizations for treatment of his meningitis, 
other than as discussed above, nor is there evidence of 
marked interference with employment, beyond that contemplated 
in the schedular criteria.  While the veteran has on several 
occasions sought a total rating based on unemployability due 
to his service-connected disorders, it must be noted that he 
is in receipt of compensation for several other disabilities 
in addition to his meningitis.  The evidence does not 
demonstrate that his meningitis, in and of itself, so 
interferes with his employability as to warrant a rating in 
excess of the current 40 percent, particularly when 
considering that occupational impairment is specifically 
contemplated in the rating currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected meningitis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  


ORDER

An evaluation in excess of 40 percent for aseptic meningitis 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


